Citation Nr: 0320146	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hyperthyroidism (Grave's disease).  

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral exophthalmia.  

4.  Entitlement to an initial compensable rating for 
arthritis of the right shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1979, 
and from March 1987 to October 1999.  

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for 
bilateral hearing loss, tinnitus and diabetes mellitus, and 
granted service connection for hyperthyroidism rated as 10 
percent disabling, bilateral exophthalmia rated as 10 percent 
disabling, and arthritis of the right shoulder rated as 
noncompensably disabling. 

In September 2002 the veteran testified before the 
undersigned Acting Veterans Law Judge at a videoconference 
hearing.  At the hearing, he withdrew the issue of service 
connection for bilateral hearing loss.  Accordingly, the 
Board finds such issue is no longer within its jurisdiction.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board 
is without the authority to proceed on an issue if the 
veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2002). 

It is noted that in his correspondence with VA, the veteran 
has on numerous occasions stated the RO had not adjudicated 
all of his claims and indicated he has additional disability 
or disabilities for which service connection should be 
granted.  The veteran has repeatedly stated he submitted his 
service medical records and seems to imply that the 
submission of the service medical records serves as a claim 
for benefits.  Although in certain circumstances hospital 
records may be considered an informal claim for benefits, the 
regulations state that a claim must identify the benefit 
sought.  38 C.F.R. § 3.155 (2002).  The veteran is advised 
that he should specifically indicate to the RO the 
disabilities he claims should be service connected.  


FINDING OF FACT

The evidence shows that the veteran's current tinnitus began 
during his active service.  


CONCLUSION OF LAW

Bilateral tinnitus was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issue of service connection 
for tinnitus.  Given the favorable decision below, the Board 
finds that no further assistance in developing the facts 
pertinent to this issue is required at this time.



I.  Factual Background

The veteran's service medical records show that he was 
diagnosed with bilateral high frequency sensorineural hearing 
loss at his July 1999 service retirement medical examination.  

In November 1999, shortly after his separation from service, 
the veteran filed an application for VA compensation 
benefits, including service connection for a hearing 
disability.  

In connection with his claim, he was afforded a VA medical 
examination in December 1999, at which he reported a history 
of noise exposure in service, including gunfire and heavy 
machinery.  He reported that had some difficulty with 
bilateral tinnitus beginning during his active service and 
continuing to the present day.  He stated that his tinnitus 
interfered with his ability to hear and understand.  After 
examining the veteran, the examiner's diagnoses included 
tinnitus.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

In this case, the veteran claims that he developed ringing in 
the ears in service which has persisted to the present day.  
He speculates that this condition developed as a result of 
exposure to acoustic trauma in service.

The veteran's service medical records do contain notations of 
hearing loss.  The veteran has also provided credible 
statements regarding his in-service noise exposure and 
symptoms of tinnitus.  See Dean v. Brown, 8 Vet. App.  449 
(1995) (as a lay person the veteran is competent to  testify 
as to symptoms he experienced in service).  Moreover, the 
post-service record (including a December 1999 VA medical 
examination report) shows that the veteran continues to 
complain of tinnitus.  

The Board observes that the veteran does not have a hearing 
loss disability for VA compensation purposes and no medical 
professional has identified any pathology as the cause of the 
veteran's complaints of tinnitus.  In view of the subjective 
nature of the disease of tinnitus, however, and because the 
veteran has provided credible lay evidence of tinnitus which 
began in service and has continued to the present time, the 
Board finds that service connection for tinnitus is 
warranted.  There is at least an approximate balance of 
positive and negative evidence in this case with respect to 
the issue of service connection for tinnitus.  Thus, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is granted.  




REMAND

In March 2003 the Board of Veterans' Appeals (Board) reviewed 
the veteran's claims folder and noted he had not been 
informed of the passage of the Veterans Claims Assistance Act 
of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In order to insure the veteran had 
been properly notified, the Board sent the veteran a letter 
in March 2003 explaining the changes in the law.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated certain 
VA regulations, including 38 C.F.R. § 19.9(a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to the letter, contrary to 38 
U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In light of the Federal Circuit's holding, the Board 
concludes the March 2003 letter from the Board was not 
sufficient notice to the veteran of the VCAA; therefore, it 
must remand the veteran's remaining claims for the RO to 
comply with the duty to notify provisions of VCAA, as well as 
to complete additional evidentiary development of these 
claims.  

In that regard, the Board notes that the veteran has 
disagreed with the evaluation of his Graves disease.  Graves 
disease is rated by analogy to hyperthyroidism under 
38 C.F.R. § 4.119, Diagnostic Code 7900 (2002).  The 
endocrine system regulates the functioning of many of the 
systems of the body, and the Diagnostic Code for rating 
hyperthyroidism includes consideration of the effects of 
endocrine dysfunction on the eyes, muscles, nervous system, 
cardiovascular system, gastrointestinal system and 
maintenance of body weight.  The veteran has not been 
afforded a VA examination to identify and diagnose any and 
all symptoms of his Graves disease.  The veteran asserted he 
had high blood pressure readings which the RO interpreted as 
a claim for service connection for hypertension.  Increased 
pulse pressure or blood pressure is one of the criteria for 
rating hyperthyroidism and should be considered when rating 
the veteran's Graves disease.  The examinations in the claims 
folder are inadequate for rating purposes as they do not 
include an examination by a VA endocrinologist to identify 
any and all symptoms of the veteran's Graves disease.  The 
veteran has also asserted his eye problems have increased in 
severity for that reason an additional VA ophthalmology 
examination should also be scheduled.  

A VA examination in February 2000 revealed the veteran 
accomplished all range of motion without complaints of pain, 
but noted crepitus and grating over the acromioclavicular 
joints.  38 C.F.R. § 4.59 states that crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  The VA examiner did not indicate 
at what point in range of motion, the veteran had crepitus 
and grating.  The VA examiner did not comment on impairment 
of shoulder motion with use or due to fatigue.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for symptoms of Graves 
disease and arthritis of the right 
shoulder since service separation.  At 
his hearing the veteran testified he was 
followed a regular basis for treatment of 
his Graves disease at the service medical 
facility, Wilford Hall.  Obtain records 
from each health care providers the 
appellant identifies, including any 
records of treatment at Wilford Hall. 

2.  The veteran should be afforded a VA 
endocrinology examination to identify and 
diagnose all his residuals and/or 
symptoms of Graves Disease  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
comment on any symptoms of Graves disease 
such as tachycardia, thyroid enlargement, 
any eye involvement, muscle weakness, 
loss of weight, cardiovascular symptoms 
such as increased pulse pressure or blood 
pressure, any emotional instability, 
fatigability or tremor.  If tachycardia 
or tremor has been identified either 
presently or in the past as a symptom of 
the veteran's Graves disease, the 
examiner is asked to indicate if 
continuous medication is required to 
control it.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his arthritis of the 
right shoulder.  The claims folder should 
be made available to the examiner for 
review before the examination.  Range of 
motion of the shoulder should be measured 
in degrees of arc and the examiner should 
indicate at what level crepitus, grating 
or pain becomes manifest.  Any functional 
loss due to pain, or with use due to 
fatigue should be noted.  

4.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the current severity of his bilateral 
exophthalmia.  The claims folder should 
be made available to the examiner for 
review before the examination.  

5.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  The RO should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. 
§ 5103(b).  The RO's attention is 
directed to Quartuccio v. Principi, 
16 Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  

6.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased ratings for Grave's disease, 
bilateral exophthalmia, and arthritis of 
the right shoulder, including 
consideration of any evidence obtained by 
VA since the RO issued a Statement of the 
Case (SOC) in December 2001.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he should 
be provided with an appropriate 
supplemental statement of the case, which 
contains a summary of all evidence 
obtained by VA since the last SOC, and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	Kelly Conner
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


